Citation Nr: 0830187	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a diarrhea 
condition secondary to service-connected diabetes mellitus 
type 2.

3.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard J. Mahlin, Esq.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

Procedural history

The veteran's January 2005 claim for entitlement to service 
connection for PTSD was initially denied in a June 2005 
rating decision.  The veteran disagreed and perfected an 
appeal.

The veteran's claim for TDIU was initially denied in an 
October 2006 rating decision.  The veteran disagreed and 
perfected an appeal.

The veteran's claim for a diarrhea condition secondary to 
service-connected diabetes mellitus type 2 was denied in an 
April 2007 rating decision.  The veteran disagreed and 
perfected an appeal.

Issues not on appeal

The October 2005 rating decision granted service connection 
for diabetes mellitus type 2 evaluated as 20 percent 
disabling from the date of receipt of the veteran's claim.  
The veteran has not contended that the disability rating or 
the effective date were inappropriate.  Thus, those issues 
are not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].

The October 2006 rating decision denied service connection 
for Meniere's disease and granted service connection for 
erectile dysfunction evaluated as noncompensably disabling 
effective June 12, 2006.  As above, the veteran has not 
disagreed with these issues and they are thus not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

Finally, the April 2007 rating decision granted service 
connection for urinary tract infections evaluated as 20 
percent disabling effective January 22, 2007, and granted 
service connection for fatty infiltration of the liver 
evaluated as noncompensable effective January 22, 2007.  As 
above, the veteran has not submitted a notice of disagreement 
with either of these issues.  Thus, they too are not in 
appellate status.  See Grantham supra.

FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran does not have a current diagnosis of PTSD, 
and that a diagnosed adjustment disorder is unrelated to his 
active duty service.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the veteran's diarrhea condition 
is unrelated to his active duty military service.

3.  The veteran is service connected for diabetes mellitus 
type 2 evaluated as 20 percent disabling; urinary tract 
infection condition evaluated as 20 percent disabling; 
tinnitus evaluated as 10 percent disabling; bilateral hearing 
loss evaluated as noncompensably disabling; erectile 
dysfunction evaluated as noncompensably disabling; and, fatty 
infiltration of the liver evaluated as noncompensably 
disabling.  The veteran's combined disability ratings are 40 
percent effective January 22, 2007.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted.  
38 U.S.C.A. §§ 1131 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.304(f) (2007).

2.  Entitlement to service connection for a diarrhea 
condition is not warranted.  
38 U.S.C.A. §§ 1131 (West 2002); 38 U.S.C.A. §§ 3.303 (2007).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.3, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he experienced events during his 
service in Vietnam that have led to PTSD.  He also contends 
that he suffers from a diarrhea condition that is related to 
his service-connected diabetes disability.  Finally, he 
contends that he is entitled to TDIU benefits.  The Board 
will address preliminary matters and render a decision on the 
issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the RO provided the appellant with notice in 
letters dated February 2005, July and November 2006, and 
January 2007.  In each letter the RO informed the veteran 
what was required to substantiate a claim for service 
connection by informing him that the evidence needed to show 
a current disability, the incurrence of an in-service injury 
or disease, and medical evidence of a nexus between the two.  
In the January 2007 letter, the veteran was also informed of 
what was required to substantiate a claim for TDIU benefits.

In addition, each letter notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  In the present appeal, the veteran was provided specific 
notice of how VA determines disability ratings and effective 
dates in letters dated July 2006 and January 2007.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), all pertinent VA medical records and all 
private medical records identified by the veteran are in the 
claims file.  The veteran was provided medical examinations 
pertaining to his claims in April 2005 and April 2007.    

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
statements of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has chosen not to present evidence and 
testimony at a hearing before a Veterans Law Judge.  See the 
VA Form 9 substantive appeal applications submitted in 
November 2006 and July 2007.

The Board will therefore proceed to a decision on the merits.  

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted, in order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  In this case, with 
regard to PTSD, the Board observes that the record does not 
satisfy element (1).  For that reason, the Board finds that 
the claim for entitlement to service connection for PTSD 
fails.

The veteran was examined by a VA clinical psychologist in 
April 2005, and by Dr. M.C., PhD., also a psychologist, in 
November 2006.  After examinations, neither medical examiner 
diagnosed the veteran's psychological condition as PTSD.  As 
stated above, a claim for service connection must be 
supported by a competent medical diagnosis of the claimed 
disability.  Because there is no diagnosis of PTSD of record, 
the claim fails.

Secondary service connection considerations

As noted, the veteran's psychological condition does not meet 
the diagnostic criteria for PTSD.  The veteran has maintained 
throughout the pendency of his claim that he suffered from 
PTSD and has limited his claim to PTSD.  However, the Board 
observes that the August 2005 and the November 2006 
psychologists who examined the veteran both diagnosed the 
veteran's condition as an adjustment disorder.  The August 
examiner stated that the adjustment disorder was "secondary 
to non-service related medical conditions," but the November 
2006 psychologist indicated that the adjustment disorder is 
related to the veteran's hearing loss and tinnitus 
conditions.

Specifically, the November 2006 examiner observed that "one 
must consider the problems he is having socially and 
emotionally in dealing with his own deteriorating hearing and 
an increase in the symptoms associated with his tinnitus, 
mainly his medial insomnia, general fatigue, problems with 
anger management and above all his suspiciousness of others 
which at this point I do not see as generally a problem with 
reality but one with his adjustment and his general 
difficulties with even mild mood variability."  The examiner 
concluded that because of all the symptomatology that is 
related to his service-connected hearing loss and tinnitus, 
the veteran's "psychological symptoms are as likely as not 
to be the outcome of his tour of combat duty."  In other 
words, the adjustment disorder is secondary to the veteran's 
service-connected hearing disorders.  

The Board observes that service connection may be established 
on a secondary basis for a disability that is proximately due 
to or the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a) (2007).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board recognizes it has the duty to review the 
veteran's claim under a broad and liberal interpretation of 
the facts and law, and will determine whether the veteran is 
entitled to service connection under a theory of secondary 
service connection.  See 38 C.F.R. § 3.303 (2007).

It is the Board's function to determine the probative value 
of a medical opinion.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). 
Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence. See Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

In such an assessment of medical evidence, the Board can 
favor some medical evidence over other medical evidence so 
long as the Board adequately explains its reasons for doing 
so. See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). The Court instructed that 
the Board should assess the probative value of medical 
opinion evidence by examining the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches. See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005).

The November 2006 examiner reported a global assessment of 
functioning (GAF) score of 54/58.  The August 2005 examiner 
reported a GAF score of 60.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  Scores ranging from 51 to 
60 reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

The Board notes that neither examiner noted that the veteran 
had a flat affect and circumstantial speech, and no mention 
panic attacks were made.  The August 2005 examiner concluded 
that the adjustment disorder "would have a mild impact upon 
maintaining gainful employment."  Thus, the GAF scores 
reported by the November 2006 examiner appear to be 
overstated.  

Moreover, and more crucially, the November 2006 examiner 
characterized the veteran's "reported" bilateral hearing 
loss as "severe," and his reported tinnitus as "profoundly 
severe."  The November examiner did not indicate that he had 
access to the veteran's VA claims folder.  Indeed, if he had, 
he would have seen that the veteran's hearing loss is not 
significant enough to be compensable under VA disability 
rating criteria.  Additionally, the veteran did not tell the 
May 2005 VA audiology examiner that his tinnitus was extreme; 
the examiner noted only that he reported having tinnitus.  

In sum, the Board finds that the November 2006 examiner's 
opinion that the veteran's hearing loss and tinnitus 
aggravated the veteran's adjustment disorder is not supported 
by the evidence of record.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  Nor does the November 2006 examiner adequately 
explain how the veteran's hearing difficulties aggravate his 
ability to deal with anger, make him more suspicious, or 
cause insomnia.  No discussion of facts was presented in 
support of the examiner's conclusory statements; Dr. M.C. 
merely stated that the conditions manifested as a result of 
the veteran's hearing disabilities.  The Board can not assess 
how Dr. M.C. reached his conclusions. Such statements are 
virtually useless in assisting the Board in rendering an 
informed decision in this case. See also Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [whether the physician 
provides the basis for his/her opinion goes to the weight or 
credibility of the evidence].

For those reasons, the Board finds that to the extent the 
veteran's claim can be construed as a secondary service 
connection claim for his diagnosed adjustment disorder a 
preponderance of the evidence supports a conclusion that the 
veteran's service-connected hearing disabilities are 
unrelated to his adjustment disorder.

2.  Entitlement to service connection for a diarrhea 
condition secondary to service-connected diabetes mellitus 
type 2.

The relevant law and regulations for service connection - in 
general are stated above and will not be repeated here.

Relevant law and regulations

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2007).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board will address each Wallin element in turn.  With 
regard to element (1), the Board notes that the April 2007 VA 
examiner noted that although the veteran had complained of 
diarrhea in 2006, it appeared from the medical records in the 
veteran's VA claims folder that the condition had "cleared 
completely" by December 2006, and the examiner noted that 
"there was no diarrhea when I saw the patient, and he had no 
symptoms or signs of any lower bowel problem."  The Board 
observes that the medical records only contain the complaints 
of diarrhea by the veteran to a medical practitioner, not any 
diagnosis of any diarrhea condition or related 
gastrointestinal condition.  

As noted above, in a claim for service connection,  a 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte supra.   In this case, 
there is no such evidence.  Although the veteran's complaints 
are in medical records, they do not comprise medical 
diagnosis; there is no evidence that the veteran is competent 
to diagnose a particular medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

After thoroughly reviewing the entire record, the Board finds 
that Wallin element (1) is not satisfied by the evidence.  
Thus, the claim fails on that basis.

For the sake of completeness, the Board will briefly address 
the remaining two Wallin elements. See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

With regard to element (2), the Board observes that the 
veteran is service-connected for diabetes.  Thus, element (2) 
is satisfied.

With regard to element (3), the Board observes that the April 
2007 examiner determined that the diarrhea "was not caused 
by, result of, or aggravated by [the veteran's] diabetes."  
There is no other medical opinion of record addressing a 
nexus between the veteran's service connected diabetes and 
his claimed diarrhea condition.  Thus, the claim fails on 
this basis as well.

The Board notes that the veteran has maintained this claim on 
the basis of secondary service connection with his service-
connected diabetes.  However, under a direct service 
connection analysis the claim also fails.  As is described 
above, Hickson requires evidence of a current disability.  As 
stated in the analysis above, there is no such evidence in 
the record.  Thus, the claim would fail under that theory as 
well.

For the reasons and bases stated above, the Board finds that 
entitlement to service connection for a diarrhea condition is 
not warranted.



3.  Entitlement to individual unemployability (TDIU).

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).

Analysis

 The veteran is service connected for diabetes mellitus type 
2 evaluated as 20 percent disabling; urinary tract infection 
condition evaluated as 20 percent disabling; tinnitus 
evaluated as 10 percent disabling; bilateral hearing loss 
evaluated as noncompensably disabling; erectile dysfunction 
evaluated as noncompensably disabling; and, fatty 
infiltration of the liver evaluated as noncompensably 
disabling.  A combined disability rating of 40 percent is in 
effect.

Because the veteran's combined disability rating is 40 
percent, and none of his disabilities are at least 40 percent 
disabling, it follows that his service-connected disabilities 
do not meet the schedular criteria for consideration of TDIU 
under 
38 C.F.R. § 4.16(a) (2007).

As stated above, pursuant to 38 C.F.R. § 4.16(b), when a 
claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total rating set forth in 38 C.F.R. § 
4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321 (2007).  
In this case, the RO considered whether referral to the 
Director of Compensation and Pension Service for 
extraschedular consideration was appropriate.  The RO 
determined that there was no unusual factor of service-
connected disability which rendered the veteran unable to 
secure or follow a substantially gainful occupation. The 
Board agrees.

The veteran is service connected for diabetes, urinary tract 
infections, tinnitus, hearing loss, erectile dysfunction and 
a fatty liver.  There is nothing in the record which 
indicates the veteran is unable to secure or follow 
substantially gainful employment because of those conditions.  
Thus, the Board finds that there is no unusual factor of 
disability for which the veteran is service-connected which 
renders him unable to secure or follow a substantially 
gainful occupation.  For the reasons and bases stated above, 
entitlement to TDIU is not warranted. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a diarrhea condition is 
denied.

Entitlement to TDIU is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


